UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-10475 COUNTRY Mutual Funds Trust (Exact name of registrant as specified in charter) 1705 N. Towanda Ave., P.O. Box 2020 Bloomington, IL 61702 (Address of principal executive offices) (Zip code) James M. Jacobs Office of the General Counsel 1701 N. Towanda Ave. Bloomington, IL 61702 (Name and address of agent for service) 1-800-245-2100 Registrant's telephone number, including area code Date of fiscal year end: December 31 Date of reporting period:December 31, 2007 Item 1. Report to Stockholders. Annual Report December 31, 2007 COUNTRY VP Growth Fund COUNTRY VP Bond Fund INVESTMENT ADVISOR’S LETTER TO SHAREHOLDERS January 2008 Dear Shareholders: In 1854, Henry David Thoreau wrote “Our houses are such unwieldy property that we are often imprisoned rather than housed by them”.While the context may be different in 2007, Thoreau’s words ring with truth today. Houses, and the mortgages taken out to finance their purchase, were the most important factor in financial markets for 2007. By year-end, not only were consumers imprisoned by the housing market but they were joined by major banks, brokerages and the overall economy. In hindsight, a perfect storm developed related to housing markets over the past several years. In the wake of the technology bust of 2000-2001, the Federal Reserve provided incredible monetary stimulus to the economy in order to ward off a deflationary spiral. Short-term interest rates dropped all the way to 1% reducing borrowing costs for both businesses and consumers. Demand for housing accelerated as the “American Dream” of home ownership became obtainable for large numbers of consumers. At the same time, debt securitization allowed banks to sell loans in the capital markets rather than hold them on their own balance sheets. With risk passing to the ultimate purchaser of a debt security, loan production volume became paramount and myriad alternatives to the traditional 30-year fixed rate mortgage were developed. Historical checks and balances of credit, employment, and income verification were neglected. Demand for housing pushed prices of existing homes continually higher and spurred development of new projects across the country. As home values increased, so did re-financings of mortgages allowing consumers to spend the increased values in their homes, in effect turning the house into an ATM. The “bubble” that fueled the stock market in the late 1990’s was transferred to housing. But, “bubbles” eventually collapse and as higher interest rates (needed to fight inflationary pressures) combined with mortgage rate re-sets that consumers could no longer afford, housing markets began to deflate in 2007. Home inventories rose, house prices dropped, rate re-sets still loom for many, lenders (those that have not gone bankrupt) have tightened their standards, and securitization markets have effectively shut down. Eventually, the problems should be sorted out but that process will take time. Banks must rebuild their balance sheets and confidence needs to return to debt markets. Looking ahead, there are concerns that other areas of the credit markets could experience pressure and that reduced liquidity could constrain consumer spending. Economic growth will most likely slow in early 2008 and the odds of a recession occurring have increased. Bond markets were exceptionally volatile, especially in the second half of the year. As investors fled to the quality of U.S. Treasury securities in the wake of deteriorating conditions in sub-prime mortgage markets, interest rate spreads widened significantly across all bond market sectors. Market fears and concern about economic impacts forced the Fed to cut short-term rates by 50 basis points in September followed by 25 basis point cuts in October and December (A basis point is one hundredth of a percentage point (0.01%)). Further cuts are anticipated as 2008 unfolds. Volatility was also present in equity markets. The S&P 500 fell almost 10% in July and August, rallied to a new high by October following the first Fed rate cut, dropped another 10% by late November before rallying, then fading, into year-end. Stocks impacted by financial markets and by discretionary consumer spending were exceptionally weak during this period. As we enter 2008, we expect the turbulence to continue. The Fed must chart a course in monetary policy between inflationary pressures and recessionary forces. The global economy, too, has increasing importance for domestic markets as interdependencies and linkages have grown. In addition, there will be a change in leadership of the country as the presidential election year proceeds. We are mindful of all these risks as we search for attractive opportunities for investment. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the Funds may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 800-422-8261 or visiting www.countryinvestment.com. COUNTRY VP GROWTH FUND Inception Date 11/17/2003 The annualized returns for the Fund(s) for the period ended December 31, 2007 are as follows: 1 Year Since Inception 6.88% 8.99% Expense Ratio – 0.90% These returns assume all dividends and capital gains distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. Over the past year, domestic equity markets as measured by the S&P 500 Index had a total return of 5.49%.The average mutual fund with similar characteristics as the VP Growth Fund (represented by Lipper, Inc.’s Large-Cap Core Variable Underlying Funds) group returned 5.78% during this same time period.As of December 31, 2007, the VP Growth Fund’s returns exceeded these returns by 1.39% and 1.10%, respectively. Six months ago, in the semi-annual report, we mentioned some potential “dark clouds” that we could see on the horizon for equity markets. In the second half of 2007, we saw some of those clouds turn into storms related to sub-prime mortgage lending and the financing of those loans in credit markets. Many of the country’s largest financial institutions have had to take charges to earnings and write down the value of assets to address the situation. While the fund did not entirely escape the impact of lower stock prices that resulted, our portfolio positioning in light of the risks we saw allowed the Fund to out-perform the S&P 500 for the year. We continue to be mindful of the impact that developments in credit markets can have on the U.S. consumer and the domestic economy as a whole. For now, we are maintaining a defensive posture with the Fund’s structure while we look for evidence of improving conditions. COUNTRY VP BOND FUND Inception Date 11/17/2003 The annualized total returns for the Fund for the period ending December 31, 2007 are as follows: 1-Year Since Inception 7.23% 3.91% Expense Ratio – 0.70% These returns assume all dividend and capital gain distributions were re-invested in the Fund and reflect voluntary fee waivers in effect.In the absence of fee waivers, returns would be reduced.Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. The bond market was transformed in 2007 by the collapse of the most speculative mortgage sector (subprime).The freewheeling years of credit creation gave way to credit constriction.At the beginning of 2007 investors were throwing money at newfangled debt securities and derivatives for a bit more yield.This proved to be a major mistake as these investments rapidly lost value resulting in losses of tens of billions of dollars.The effect was government bonds having the highest return of all bond categories, 8.76%.In comparison, corporate bonds delivered a 4.64% return.Investors were seeking safety in very turbulent times. We entered 2007 with an overweighting in government and agency bonds.We underweighted corporate debt as we felt we were not being compensated for credit risk.As yield spreads gapped wider in the last six months of the year, we began reversing this position.Mortgage securities have also seen their yield spreads widen sharply with the housing turmoil.We feel this sector now offers good value and are increasing our holdings. As we enter 2008, government debt largely trades with a 3% handle.Historically these are low interest rate levels.At some point we may look for opportunities to reduce the duration of the portfolio.However, with recession looming, rates could continue to trend lower in the first half of 2008. Sincerely, Bruce D. Finks Vice President Please refer to the Portfolio Highlights sections for index and peer average, including descriptions and performance.The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commission and other expenses associated with investing in equity securities.You cannot invest directly in an index. The Lipper Large Cap Core Funds are Funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. The federal government guarantees interest payments from government securities while dividend payments carry no such guarantee.Government securities, if held to maturity, guarantee the timely payment of principal and interest. Lipper Analytical Services, Inc. is an independent mutual fund research and ranking agency.Each Lipper average represents a universe of Funds with similar investment objectives.Rankings for the periods shown are based on Fund total returns with dividends and distributions reinvested and do not reflect sales charges. Mutual fund investing involves risk; principal loss is possible. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.Investments in Asset Backed and Mortgage Backed Securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. For use only when accompanied or preceded by a prospectus. The Distributor of the COUNTRY VP Funds is COUNTRY Capital Management Company. Expense ExampleDecember 31, 2007 As a shareholder of the Funds, you incur ongoing costs, including management fees and other Fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 for the period 7/1/07 – 12/31/07. Actual Expenses The first line of the table below provides information about actual account values and actual expenses.Although the Funds charge no transaction fees, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent.If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent.IRA accounts will be charged a $15.00 annual maintenance fee.To the extent the Funds invest in shares of other investment companies as part of its investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds.Actual expenses of the underlying funds are expected to vary among the various underlying funds.These expenses are not included in the example below.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.However, the example below does not include portfolio trading commissions and related expenses, interest expense or dividends on short positions taken by the Funds and other extraordinary expenses as determined under generally accepted accounting principles.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. COUNTRY VP Growth Fund Expenses Paid Beginning Account Ending Account During Period Value 7/1/07 Value 12/31/07 7/1/07 – 12/31/07* Actual(1) $1,000.00 $997.10 $4.53 Hypothetical(2) $1,000.00 $1,020.67 $4.58 (1) Ending account values and expenses paid during the period based on a (.29%) return.The return is considered after expenses are deducted from the Fund. (2) Ending account values and expenses paid during the period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.90%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). COUNTRY VP Bond Fund Expenses Paid Beginning Account Ending Account During Period Value 7/1/07 Value 12/31/07 7/1/07 – 12/31/07* Actual(1) $1,000.00 $1,059.50 $3.63 Hypothetical(2) $1,000.00 $1,021.68 $3.57 (1) Ending account values and expenses paid during the period based on a 5.95% return.The return is considered after expenses are deducted from the fund. (2) Ending account values and expenses paid during the period based on a 5.00% annual return before expenses. * Expenses are equal to the Fund’s annualized expense ratio of 0.70%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 4 Illustration of $10,000 InvestmentDecember 31, 2007 VP GROWTH FUND vs. STANDARD & POOR’S AVERAGE Past performance is not indicative of future results. (1) The above graph represents the growth of $10,000 of the VP Growth Fund. Average Annual Returns* 1 Year 6.88% Since Inception (11/17/03) 8.99% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged.Performance for the VP Growth Fund would have been lower if returns had taken insurance charges into account. 5 Illustration of $10,000 InvestmentDecember 31, 2007 VP BOND FUND vs. MERRILL LYNCH U.S. DOMESTIC MASTER BOND INDEX AND LIPPER INTERMEDIATE INVESTMENT GRADE FUND AVERAGE Past performance is not indicative of future results. (1) The above graph represents the growth of $10,000 of the VP Bond Fund. Average Annual Returns* 1 Year 7.23% Since Inception (11/17/03) 3.91% * Fund returns are net of all fees and transaction costs, while the Index returns are based solely on market returns without deduction for fees or transaction costs for rebalancing.The Index is unmanaged.Performance for the VP Bond Fund would have been lower if returns had taken insurance charges into account. 6 Allocation of Portfolio AssetsDecember 31, 2007 COUNTRY VP Growth Fund* COUNTRY VP Bond Fund* * Expressed as a percentage of total investments. 7 COUNTRY VP Mutual Funds — Portfolio Highlights COUNTRY VP Growth Fund Average Annual ReturnsDecember 31, 2007 Since Inception 1 Year 11/17/03 COUNTRY VP Growth Fund (11/17/03)(1) 6.88% 8.99% S&P 500 Index(2) 5.49% 10.65% Lipper Large Cap Core Average(3) 5.78% 10.25% (1) Performance would have been lower if returns had taken insurance charges into account. (2) The S&P 500 Index is an unmanaged index that contains securities typically selected by growth managers as being representative of the U.S. stock market.The Index does not reflect investment management fees, brokerage commissions and other expenses associated with investing in equity securities. (3) The Lipper Large Cap Core Average consists of funds that, by portfolio practice, invest at least 75% of their equity assets in companies with market capitalizations (on a three-year weighted basis) greater than 300% of the dollar-weighted median market capitalization of the middle 1,000 securities of the S&P SuperComposite 1500 Index.Large-cap core funds have more latitude in the companies in which they invest.These funds typically have an average price-to-earnings ratio, price-to-book ratio and three-year sales-per-share growth value, compared to the S&P 500 Index. Ten Largest Holdings (excludes short-term investments)December 31, 2007 Value Percent of Fund Exxon Mobil Corporation $ 412,236 3.00 % Procter & Gamble Company 411,152 2.99 % General Electric Company 407,770 2.96 % Intel Corporation 378,572 2.75 % CVS Caremark Corporation 337,875 2.46 % Halliburton Company 329,817 2.40 % Microsoft Corporation 329,300 2.39 % Johnson & Johnson 326,830 2.38 % Altria Group, Inc. 294,762 2.14 % Wal-Mart Stores, Inc. 294,686 2.14 % $ 3,523,000 25.61 % COUNTRY VP Bond Fund Average Annual ReturnsDecember 31, 2007 Since Inception 1 Year 11/17/03 COUNTRY VP Bond Fund – (11/17/03)(1) 7.23% 3.91% Merrill Lynch U.S. Domestic Master Bond Index(2) 7.17% 4.56% Lipper Intermediate Investment-Grade Debt Fund Average(3) 6.25% 4.25% (1) Performance would have been lower if returns had taken insurance charges into account. (2) The Merrill Lynch U.S. Domestic Master Bond Index is a basket of publicly issued Government Bonds, Corporate Bonds and Mortgage Pass Through Securities with maturities greater than one year. (3) The Lipper Intermediate Investment-Grade Debt Fund Average consists of funds that, by portfolio practice, invest at least 65% of their assets in investment-grade debt issues (rated in the top four grades) with dollar weighted average maturities of five to ten years. Ten Largest Holdings (excludes short-term investments)December 31, 2007 Value Percent of Fund United States Treasury Note, 4.750%, 5/31/2012 $ 1,055,391 6.29 % United States Treasury Note, 3.375%, 11/15/2008 999,922 5.96 % United States Treasury Inflation Index Note, 3.000%, 7/15/2012 503,365 3.00 % Federal Home Loan Bank, 4.500%, 7/02/2015 498,716 2.97 % Government National Mortgage Association, 4.828%, 11/16/2033 484,148 2.89 % Federal Home Loan Mortgage Corp., 4.000%, 11/15/2018 468,580 2.79 % Wachovia Bank Commercial Mortgage Trust, 4.445%, 11/15/2035 447,365 2.67 % United States Treasury Bond, 5.375%, 2/15/2031 394,324 2.35 % Federal Home Loan Bank, 4.000%, 6/26/2018 373,901 2.23 % Government National Mortgage Association, 5.000%, 7/15/2033 305,978 1.82 % $ 5,531,690 32.97 % 8 COUNTRY VP Mutual Funds — Schedule of InvestmentsDecember 31, 2007 COUNTRY VP Growth Fund Shares Value COMMON STOCKS — 99.24% Consumer Discretionary — 9.54% Best Buy Co., Inc. 3,200 $ 168,480 Carter's, Inc. (a) 8,600 166,410 Gentex Corporation 9,550 169,704 H&R Block, Inc. 6,000 111,420 The Home Depot, Inc. 5,950 160,293 Kohl's Corporation (a) 3,500 160,300 Limited Brands 9,800 185,514 Target Corporation 3,800 190,000 1,312,121 Consumer Staples — 15.05% Altria Group, Inc. 3,900 294,762 Archer-Daniels-Midland Company 5,900 273,937 CVS Caremark Corporation 8,500 337,875 The Kroger Co. 4,000 106,840 McCormick & Company 3,500 132,685 The Procter & Gamble Company 5,600 411,152 Sysco Corporation 7,000 218,470 Wal-Mart Stores, Inc. 6,200 294,686 2,070,407 Energy — 13.11% Apache Corporation 2,300 247,342 Chesapeake Energy Corp. 4,500 176,400 ChevronTexaco Corp. 1,900 177,327 ConocoPhillips 2,100 185,430 Exxon Mobil Corporation 4,400 412,236 Halliburton Company 8,700 329,817 Schlumberger Limited (b) 2,800 275,436 1,803,988 Financials — 12.12% ACE Limited (b) 3,600 222,408 AFLAC INCORPORATED 2,200 137,786 American Express Company 3,700 192,474 American International Group, Inc. 4,600 268,180 Bank of America Corporation 2,353 97,085 The Bank of New York Company, Inc. 3,113 151,790 Citigroup Inc. 6,600 194,304 JPMorgan Chase & Co. 5,100 222,615 Wells Fargo & Company 6,000 181,140 1,667,782 Health Care — 12.74% Abbott Laboratories 4,150 233,022 Amgen Inc. (a) 3,200 148,608 Forest Laboratories, Inc. (a) 3,600 131,220 Johnson & Johnson 4,900 326,830 Medco Health Solutions, Inc. (a) 1,500 152,100 Medtronic, Inc. 5,300 266,431 Pfizer Inc. 9,000 204,570 Wellpoint Inc. (a) 3,300 289,509 1,752,290 Industrials — 11.59% 3M Co. 2,800 236,096 Caterpillar Inc. 2,650 192,284 Emerson Electric Co. 2,900 164,314 FedEx Corp. 1,600 142,672 General Electric Company 11,000 407,770 Illinois Tool Works, Inc. 3,900 208,806 Monster Worldwide, Inc. (a) 4,400 142,560 Trinity Industries, Inc. 3,600 99,936 1,594,438 Information Technology — 17.25% Cisco Systems, Inc. (a) 6,500 175,955 EMC Corporation (a) 7,100 131,563 Intel Corporation 14,200 378,572 International Business Machines Corporation 1,500 162,150 Intuit Inc. (a) 7,100 224,431 Iron Mountain, Inc. (a) 4,875 180,472 Microsoft Corporation 9,250 329,300 Nokia Corp. – ADR 5,500 211,145 Oracle Corp. (a) 7,300 164,834 QUALCOMM Inc. 4,450 175,108 Western Union Company 9,900 240,372 2,373,902 Materials — 2.32% Alcoa Inc. 4,600 168,130 Newmont Mining Corporation 3,100 151,373 319,503 Telecommunication Services — 3.38% AT&T, Inc. 7,000 290,920 Verizon Communications Inc. 4,000 174,760 465,680 Utilities — 2.14% Dominion Resources Inc. 6,200 294,190 TOTAL COMMON STOCKS (Cost $11,403,585) 13,654,301 SHORT-TERM INVESTMENTS — 0.92% Money Market Funds — 0.92% Janus Money Market Fund 126,723 126,723 TOTAL SHORT-TERM INVESTMENTS (Cost $126,723) 126,723 TOTAL INVESTMENTS — 100.16% (Cost $11,530,308) 13,781,024 LIABILITIES IN EXCESS OF OTHER ASSETS — (0.16%) (22,245 ) TOTAL NET ASSETS — 100.00% $ 13,758,779 Percentages are stated as a percent of net assets. ADR — American Depository Receipt (a) Non-income producing. (b) Foreign issuer. The accompanying notes are an integral part of these financial statements. 9 COUNTRY VP Mutual Funds — Schedule of InvestmentsDecember 31, 2007 COUNTRY VP Bond Fund Principal Amount Value ASSET BACKED SECURITIES — 3.80% CIT Equipment Collateral 5.050%, 04/20/2014 $ 200,000 $ 204,184 Citibank Credit Card Issuance Trust 4.150%, 07/07/2017 75,000 71,089 Countrywide Asset-Backed Certificates 5.549%, 08/25/2021 143,173 139,751 PG&E Energy Recovery Funding LLC 4.470%, 12/25/2014 100,000 98,343 Residential Asset Securities Corporation 4.767%, 10/25/2032 125,758 124,313 TOTAL ASSET BACKED SECURITIES (Cost $635,251) 637,680 CORPORATE BONDS — 21.02% Abbott Laboratories 5.600%, 05/15/2011 100,000 103,564 American Honda Finance Corporation 4.500%, 05/26/2009 (Acquired 05/18/2004, Cost $99,787) (a) 100,000 100,209 Baltimore Gas and Electric Company 6.730%, 06/12/2012 100,000 106,736 Citigroup, Inc. 5.500%, 08/27/2012 100,000 101,984 E.I. Du Pont De Nemours 5.000%, 01/15/2013 150,000 150,946 General Electric Capital Corporation 4.250%, 12/01/2010 200,000 199,460 3.000%, 06/27/2018 (b) 250,000 244,254 GTE South, Inc. 6.000%, 02/15/2008 200,000 200,514 Harley Davidson Funding 5.250%, 12/15/2012 (Acquired 12/05/2007, Cost $99,886) (a) 100,000 99,144 HSBC Finance Corporation 4.125%, 12/15/2008 200,000 198,169 Ingersoll-Rand Company Ltd. 6.230%, 11/19/2027 (d) 150,000 162,659 International Bank Reconstruction & Development 6.000%, 03/04/2020 (b) 200,000 159,000 Johnson & Johnson 5.150%, 08/15/2012 175,000 183,922 Kellogg Co. 5.125%, 12/03/2012 150,000 151,256 Merck & Co. Inc. 5.760%, 05/03/2037 75,000 80,150 Perforadora Centrale 5.240%, 12/15/2018 (d) 73,341 77,910 Toyota Motor Credit Corporation 4.350%, 12/15/2010 200,000 199,212 Transocean, Inc. 5.250%, 03/15/2013 100,000 100,222 United Technologies Corp. 5.375%, 12/15/2017 150,000 151,309 Vessel Management Services Inc. 4.960%, 11/15/2027 80,000 82,950 Wal-Mart Stores, Inc. 4.125%, 02/15/2011 225,000 223,461 Walt Disney Company 4.700%, 12/01/2012 150,000 149,995 Wells Fargo Company 4.875%, 01/12/2011 150,000 152,017 5.625%, 12/11/2017 150,000 150,092 TOTAL CORPORATE BONDS (Cost $3,511,846) 3,529,135 MORTGAGE BACKED SECURITIES — 37.15% Bank of America Mortgage Securities 5.250%, 10/25/2020 114,013 113,504 Citicorp Mortgage Securities, Inc. 5.000%, 08/25/2020 63,205 62,695 6.000%, 11/25/2036 100,000 97,757 Federal Home Loan Bank 4.840%, 01/25/2012 70,317 71,828 Federal Home Loan Mortgage Corp. 6.500%, 03/01/2015 90,659 93,984 4.000%, 11/15/2018 500,000 468,580 5.000%, 11/15/2018 200,000 200,322 5.750%, 12/15/2018 70,397 71,440 5.000%, 10/01/2020 114,497 114,609 5.000%, 10/15/2031 150,000 147,811 Federal National Mortgage Association 3.500%, 09/01/2013 88,833 86,944 5.000%, 02/01/2014 114,678 116,335 5.500%, 09/01/2025 149,880 150,598 5.500%, 02/01/2033 117,230 117,439 5.500%, 12/01/2035 120,756 120,682 5.290%, 11/25/2043 150,000 152,102 6.500%, 02/25/2044 61,368 65,482 6.500%, 05/25/2044 61,988 65,322 GE Capital Commercial Mortgage Corporation 4.706%, 05/10/2043 147,042 146,152 GMAC Commercial Mortgage Securities Inc. 3.400%, 04/10/2040 126,806 125,550 Government National Mortgage Association 4.500%, 05/20/2014 158,044 157,242 5.500%, 10/20/2015 175,818 178,940 4.140%, 03/16/2018 131,237 129,953 4.116%, 03/16/2019 102,615 101,628 4.828%, 01/16/2021 172,607 170,612 3.727%, 03/16/2027 85,349 84,038 6.000%, 12/15/2031 67,467 69,237 6.000%, 02/15/2032 81,007 83,086 7.000%, 07/15/2032 64,539 68,415 5.000%, 07/15/2033 310,425 305,978 4.828%, 11/16/2033 500,000 484,148 6.000%, 10/15/2036 263,368 269,779 JP Morgan Commercial Mortgage Finance Corp. 5.050%, 12/12/2034 300,000 302,454 Mortgage IT Trust 4.250%, 02/25/2035 67,565 65,573 Nomura Asset Acceptance Corporation 6.500%, 03/25/2034 (Acquired 01/20/2004, Cost $33,916) (a) 32,024 32,274 6.500%, 10/25/2034 (Acquired 08/18/2004, Cost $59,963) (a) 57,191 57,530 Residential Asset Securitization Trust 4.750%, 02/25/2019 95,424 93,963 The accompanying notes are an integral part of these financial statements. 10 COUNTRY VP Mutual Funds — Schedule of InvestmentsDecember 31, 2007 COUNTRY VP Bond Fund (continued) Principal Amount Value MORTGAGE BACKED SECURITIES — 37.15% (continued) Small Business Administration Participation Certificates 5.080%, 11/01/2022 $ 64,610 $ 64,804 5.570%, 03/01/2026 92,566 95,211 Vendee Mortgage Trust 5.750%, 11/15/2032 50,000 50,846 Wachovia Bank Commercial Mortgage Trust 4.445%, 11/15/2035 450,000 447,365 5.408%, 07/15/2041 (b) 75,000 76,410 Wells Fargo Mortgage Backed Securities Trust 4.450%, 10/25/2033 93,624 90,540 5.595%, 07/25/2036 (b) 166,936 167,736 TOTAL MORTGAGE BACKEDSECURITIES (Cost $6,222,376) 6,236,898 U.S. GOVERNMENT AGENCY ISSUES — 12.42% (c) Federal Home Loan Bank 5.000%, 07/23/2013 (b) 100,000 100,057 4.500%, 07/02/2015 (b) 500,000 498,716 4.000%, 03/30/2016 (b) 50,000 50,066 4.250%, 06/19/2018 (b) 100,000 99,669 4.500%, 06/19/2018 (b) 100,000 99,665 4.000%, 06/26/2018 (b) 375,000 373,901 4.500%, 06/26/2018 (b) 150,000 149,636 4.000%, 07/09/2018 (b) 100,000 99,223 4.250%, 07/17/2018 (b) 220,000 218,783 4.500%, 07/23/2018 (b) 50,000 49,959 Federal Home Loan Mortgage Corp. 4.500%, 01/15/2014 250,000 255,764 New Valley Generation IV 4.687%, 01/15/2022 91,747 89,996 TOTAL U.S. GOVERNMENT AGENCY ISSUES (Cost $2,008,403) 2,085,435 U.S. TREASURY OBLIGATIONS — 23.07% U.S. Treasury Bonds — 3.84% 7.500%, 11/15/2016 200,000 251,047 5.375%, 02/15/2031 350,000 394,324 645,371 U.S. Treasury Inflation Index Bond — 1.04% 2.375%, 01/15/2025 166,254 174,533 U.S. Treasury Inflation Index Note — 4.74% 3.000%, 07/15/2012 464,788 503,365 1.875%, 07/15/2013 113,752 117,221 2.000%, 01/15/2014 169,604 175,183 795,769 U.S. Treasury Notes — 13.45% 3.375%, 11/15/2008 1,000,000 999,922 4.375%, 11/15/2008 100,000 100,789 4.750%, 05/31/2012 1,000,000 1,055,391 4.000%, 02/15/2015 100,000 101,414 2,257,516 TOTAL U.S. TREASURY OBLIGATIONS (Cost $3,775,904) 3,873,189 Shares SHORT-TERM INVESTMENTS — 1.93% Money Market Funds — 1.93% Janus Money Market Fund 323,861 323,861 TOTAL SHORT-TERM INVESTMENTS (Cost $323,861) 323,861 TOTAL INVESTMENTS — 99.39% (Cost $16,477,641) 16,686,198 OTHER ASSETS IN EXCESS OF LIABILITIES — 0.61% 102,075 TOTAL NET ASSETS — 100.00% $ 16,788,273 Percentages are stated as a percent of net assets. (a) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration normally to qualified institutional buyers. As of December 31, 2007, these securities represented 1.72% of total net assets. (b) The coupon rate shown on variable rate securities represents the rates at December 31, 2007. (c) The obligations of certain U.S. Government-Sponsored entities are neither issued nor guaranteed by the United States Treasury. (d) Foreign issuer. The accompanying notes are an integral part of these financial statements. 11 Statements of Assets and LiabilitiesDecember 31, 2007 COUNTRY VP COUNTRY VP Growth Fund Bond Fund Assets: Investments in securities: At cost $ 11,530,308 $ 16,477,641 At value $ 13,781,024 $ 16,686,198 Receivable for capital stock sold 222 21,697 Dividends receivable 12,965 — Interest receivable 3,119 121,932 Prepaid expenses and other assets 2,086 2,415 Total assets 13,799,416 16,832,242 Liabilities: Payable for capital stock redeemed 1,294 1,508 Payable to Advisor 4,594 373 Accrued expenses and other liabilities 34,749 42,088 Total liabilities 40,637 43,969 Net Assets $ 13,758,779 $ 16,788,273 Net Assets Consist of: Paid in capital $ 11,392,583 $ 16,658,142 Undistributed net investment income — 5,769 Accumulated net realized gain (loss) on investments 115,480 (84,195 ) Net unrealized appreciation on investment securities 2,250,716 208,557 Total — representing net assets applicable to outstanding capital stock $ 13,758,779 $ 16,788,273 Net assets $ 13,758,779 $ 16,788,273 Shares outstanding 1,120,841 1,668,062 Net asset value, redemption price and offering price per share $ 12.28 $ 10.06 The accompanying notes are an integral part of these financial statements. 12 Statements of Operationsfor the Year Ended December 31, 2007 COUNTRY VP COUNTRY VP Growth Fund Bond Fund Investment Income: Dividends* $ 239,756 $ — Interest 29,754 784,011 Total investment income 269,510 784,011 Expenses: Investment advisory fees (Note F) 105,759 80,518 Transfer agent fees 5,654 5,840 Professional fees 30,231 34,739 Printing 995 1,195 Custody fees 3,698 5,288 Administration fees 9,343 10,764 Accounting fees 8,607 18,453 Insurance 3,794 4,424 Trustees' fees 3,696 4,170 Registration fees 909 1,095 Miscellaneous fees 1,709 2,008 Total expenses 174,395 168,494 Less: Expenses waived (Note F) (47,484 ) (55,769 ) Net expenses 126,911 112,725 Net Investment Income 142,599 671,286 Realized and Unrealized Gain on Investments: Net realized gain on investments 678,674 20,535 Net change in unrealized appreciation on investments 89,655 459,949 Net realized and unrealized gain on investments 768,329 480,484 Increase in Net Assets Resulting from Operations $ 910,928 $ 1,151,770 * Net of foreign taxes withheld of $ 1,900 $ — The accompanying notes are an integral part of these financial statements. 13 Statements of Changes in Net Assets COUNTRY VP Growth Fund COUNTRY VP Bond Fund Year Ended Year Ended Year Ended Year Ended 12/31/07 12/31/06 12/31/07 12/31/06 Operations: Net investment income $ 142,599 $ 187,923 $ 671,286 $ 588,923 Net realized gain/loss on investments 678,674 501,535 20,535 (41,238 ) Net change in unrealized appreciation/depreciation on investments 89,655 654,721 459,949 (41,739 ) Net increase in net assets resulting from operations 910,928 1,344,179 1,151,770 505,946 Dividends and Distributions to Shareholders (Note B): Net investment income (142,885 ) (188,072 ) (671,149 ) (603,286 ) Net realized gains on investments (734,188 ) (330,873 ) — — Total distributions (877,073 ) (518,945 ) (671,149 ) (603,286 ) Capital Stock Transactions — (Net) (Note C) 306,779 190,081 597,552 342,002 Total increase in net assets 340,634 1,015,315 1,078,173 244,662 Net Assets: Beginning of year 13,418,145 12,402,830 15,710,100 15,465,438 End of year * $ 13,758,779 $ 13,418,145 $ 16,788,273 $ 15,710,100 * Including undistributed net investment income of $ — $ — $ 5,769 $ — The accompanying notes are an integral part of these financial statements. 14 Financial Highlights The table below sets forth financial data for a share of capital stock outstanding throughout each of the periods presented. COUNTRY VP Growth Fund For the Year Year Year Year Period Ended Ended Ended Ended 11/17/03(1) December 31, December 31, December 31, December 31, through 2007 2006 2005 2004 12/31/03 Net asset value, beginning of year $ 12.23 $ 11.47 $ 11.19 $ 10.61 $ 10.00 Income from investment operations Net investment income 0.13 0.17 0.13 0.13 0.01 Net realized and unrealized gains 0.71 1.06 0.47 0.68 0.61 Total from investment operations 0.84 1.23 0.60 0.81 0.62 Less distributions Dividends from net investment income (0.13 ) (0.17 ) (0.14 ) (0.13 ) (0.01 ) Distributions from capital gains (0.66 ) (0.30 ) (0.18 ) (0.10 ) — Total distributions (0.79 ) (0.47 ) (0.32 ) (0.23 ) (0.01 ) Net asset value, end of year $ 12.28 $ 12.23 $ 11.47 $ 11.19 $ 10.61 Total investment return(2) 6.88 % 10.83 % 5.33 % 7.60 % 6.20 %** Ratios/Supplemental Data Net assets, end of year (in 000's) $ 13,759 $ 13,418 $ 12,403 $ 11,521 $ 10,608 Ratio of expenses to average net assets: Before expense waiver and reimbursement(3) 1.24 % 1.32 % 1.48 % 1.41 % 2.07 %* After expense waiver and reimbursement(3) 0.90 % 0.90 % 0.90 % 0.90 % 0.90 %* Ratio of net investment income to average net assets: Before expense waiver and reimbursement(3) 0.67 % 1.02 % 0.58 % 0.67 % -0.33 %* After expense waiver and reimbursement(3) 1.01 % 1.44 % 1.16 % 1.18 % 0.84 %* Portfolio turnover rate 29.33 % 26.70 % 14.11 % 13.18 % 0.00 %** (1) Commencement of operations. (2) Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. (3) Ratios do not include fees and expenses of any variable annuity contract or variable life insurance policy. * Annualized. ** Not annualized. The accompanying notes are an integral part of these financial statements. 15 Financial Highlights The table below sets forth financial data for a share of capital stock outstanding throughout each of the periods presented. COUNTRY VP Bond Fund For the Year Year Year Year Period Ended Ended Ended Ended 11/17/03(1) December 31, December 31, December 31, December 31, through 2007 2006 2005 2004 12/31/03 Net asset value, beginning of year $ 9.77 $ 9.84 $ 10.03 $ 10.01 $ 10.00 Income from investment operations Net investment income 0.41 0.38 0.35 0.29 0.02 Net realized and unrealized gains (loss) 0.29 (0.07 ) (0.17 ) 0.05 0.01 Total from investment operations 0.70 0.31 0.18 0.34 0.03 Less distributions Dividends from net investment income (0.41 ) (0.38 ) (0.37 ) (0.31 ) (0.02 ) Distributions from capital gains — — — (0.01 ) — Total distributions (0.41 ) (0.38 ) (0.37 ) (0.32 ) (0.02 ) Net asset value, end of year $ 10.06 $ 9.77 $ 9.84 $ 10.03 $ 10.01 Total investment return(2) 7.23 % 3.34 % 1.82 % 3.46 % 0.35 %** Ratios/Supplemental Data Net assets, end of year (in 000's) $ 16,788 $ 15,710 $ 15,465 $ 15,252 $ 15,011 Ratio of expenses to average net assets: Before expense waiver and reimbursement(3) 1.05 % 1.23 % 1.50 % 1.38 % 1.90 %* After expense waiver and reimbursement(3) 0.70 % 0.70 % 0.70 % 0.70 % 0.70 %* Ratio of net investment income to average net assets: Before expense waiver and reimbursement(3) 3.82 % 3.28 % 2.76 % 2.20 % 0.86 %* After expense waiver and reimbursement(3) 4.17 % 3.81 % 3.56 % 2.88 % 2.06 %* Portfolio turnover rate 13.59 % 11.46 % 18.36 % 35.22 % 11.30 %** (1) Commencement of operations. (2) Returns do not reflect fees and expenses of any variable annuity contract or variable life insurance policy and would be lower if they did. (3) Ratios do not include fees and expenses of any variable annuity contract or variable life insurance policy. * Annualized. ** Not annualized. The accompanying notes are an integral part of these financial statements. 16 COUNTRY Mutual Funds — Notes to Financial StatementsDecember 31, 2007 Note (A) Organization and Significant Accounting Policies:The COUNTRY Mutual Funds Trust represent a series of four funds (referred to herein as “Funds”). Each of the Funds has distinct investment objectives and policies. These financial statements contain two of the four Funds. The two VP Funds are as follows: COUNTRY VP Growth Fund (“VP Growth Fund”); and COUNTRY VP Bond Fund (“VP Bond Fund”) (collectively, the “COUNTRY VP Funds”). The COUNTRY Mutual Funds Trust was organized as a business trust under the laws of Delaware on August 13, 2001. The COUNTRY VP Funds commenced operations on November 17, 2003. The Funds are registered under the Investment Company Act of 1940 (the “Act”), as amended, as diversified, open-ended management investment companies. The Funds’ prospectus provides descriptions of each Fund’s investment goals and principal strategies. The preparation of financial statements in conformity with U.S. generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results may differ from those estimates. The following is a summary of significant accounting policies consistently followed by each Fund in the preparation of its financial statements. (1) Security Valuation: Securities are valued at fair value. In valuing a Fund’s assets for calculating net asset value, readily marketable portfolio securities listed on a national securities exchange are valued at the last sale price on the business day as of which such value is being determined.If there has been no sale on such exchange on such day, the security is valued at the closing bid price on such day.Securities primarily traded in the Nasdaq National Market System for which market quotations are readily available are valued using the Nasdaq Official Closing Price (“NOCP”).If the NOCP is not available, such securities are valued at the last bid price on the day of valuation. Over-the-counter securities not listed on the Nasdaq National Market System are valued at the mean of the current bid and asked prices. Securities other than short-term securities may also be valued on the basis of prices provided by a pricing service when such prices are believed by the Advisor to reflect the fair market value of such securities. Short-term investments, such as those with a remaining maturity of 60 days or less at the time of purchase, are valued at amortized cost, which approximates fair market value.The money market funds held by the individual Funds are valued at net asset value. Securities may be valued at fair value as determined in good faith by the Board of Trustees. (2) Investment Income and Securities Transactions:Dividend income is recorded on the ex-dividend date. Interest income is accrued daily and adjusted, if necessary, for accretion of discount and amortization of premium. Securities transactions are accounted for on the trade date basis. Gains or losses on the sale of securities are determined by use of the specific identification method for both financial reporting and income tax purposes. (3) Federal Income Taxes:The Funds have elected to be treated as “regulated investment companies” under Subchapter M of the Internal Revenue Code and intend to distribute substantially all of their net taxable ordinary income and long-term capital gains, if any, at least annually. Accordingly, no provisions for Federal income and excise taxes have been recorded in the accompanying financial statements. (4) Dividends and Distributions:Dividends and distributions to shareholders are recorded on the ex-dividend date. Income distributions and capital gain distributions are determined in accordance with income tax regulations, which may differ from U.S. generally accepted accounting principles (“GAAP”). (5) Other:Expenses shared by the Trust are allocated to each Fund based upon relative net assets. Expenses directly attributable to a Fund are allocated directly to that Fund. Note (B) Dividends from Net Investment Income and Distributions of Capital Gains:The VP Growth Fund declares and distributes net investment income dividends to shareholders twice a year. The VP Bond Fund declares and distributes net investment income dividends to shareholders monthly. Dividends are automatically reinvested in additional Fund shares, at the then current net asset value, for those shareholders that have elected the reinvestment option. Net realized gains from investment transactions, if any, of all Funds are distributed at least annually. 17 COUNTRY Mutual Funds — Notes to Financial StatementsDecember 31, 2007 (continued) Note (C) Capital Stock:At December 31, 2007, each of the Funds is authorized to issue an unlimited number of shares. Transactions in capital stock were as follows: VP GROWTH FUND VP BOND FUND Year Ended Year Ended Year Ended Year Ended December 31, 2007 December 31, 2006 December 31, 2007 December 31, 2006 Shares Amount Shares Amount Shares Amount Shares Amount Shares sold 31,864 $ 406,218 32,028 $ 381,858 64,868 $ 637,580 48,286 $ 471,929 Shares issued through reinvestment of dividends 7,155 88,603 3,654 44,305 5,721 56,329 3,487 33,887 Shares redeemed (14,944 ) (188,042 ) (19,817 ) (236,082 ) (9,767 ) (96,357 ) (16,915 ) (163,814 ) Net increase in capital stock 24,075 $ 306,779 15,865 $ 190,081 60,822 $ 597,552 34,858 $ 342,002 Note (D) Investment Transactions:Purchases and sales of investment securities, other than U.S. government obligations and short-term securities, for the year ended December 31, 2007 were as follows: Purchases Sales VP Growth Fund $4,970,719 $3,979,089 VP Bond Fund $2,686,176 $1,148,002 For the year ended December 31, 2007, the aggregate cost of purchases and proceeds from sales of U.S. government securities were as follows: Purchases Sales VP Growth Fund $ — $ — VP Bond Fund $1,095,453 $915,680 Note (E) Income Tax Information: At December 31, 2007, the components of accumulated earnings (losses) on a tax basis were as follows: VP Growth Fund VP Bond Fund Cost of investments $ 11,530,308 $ 16,477,641 Gross unrealized appreciation $ 2,953,475 $ 261,377 Gross unrealized depreciation (702,759 ) (52,820 ) Net unrealized appreciation $ 2,250,716 $ 208,557 Undistributed ordinary income $ 15,099 $ 5,769 Undistributed long-term capital gains 100,381 — Total distributable earnings $ 115,480 $ 5,769 Other accumulated losses $ — $ (84,195 ) Total accumulated earnings $ 2,366,196 $ 130,131 For fiscal year 2007, there were no differences between cost of investments for financial reporting and cost of investments for Federal income tax. The tax character of distributions paid during the years 2006 and 2007 were as follows: For the Year Ended For the Year Ended December 31, 2007 December 31, 2006 VP Growth Fund Ordinary income $ 186,966 $ 192,871 Long-term capital gain 690,107 326,074 $ 877,073 $ 518,945 For the Year Ended For the Year Ended December 31, 2007 December 31, 2006 VP Bond Fund Ordinary income $ 671,149 $ 603,286 Long-term capital gain — — $ 671,149 $ 603,286 The Funds designated as long-term capital gain dividends, pursuant to Internal Revenue Code Section 852(b)(3), the amount necessary to reduce the earnings and profits of the Funds related to net capital gains to zero for the tax year ended December 31, 2007. 18 COUNTRY Mutual Funds — Notes to Financial StatementsDecember 31, 2007 (continued) GAAP requires that differences between financial reporting and tax reporting be reclassified between various components of net assets.These differences have no effect on the total net assets of the Funds.On the Statement of Assets and Liabilities, the following reclassifications were made: UndistributedNet Accumulated Net Paid-In Investment Income Realized Gain/(Loss) Capital VP Growth Fund $ 286 $ (286 ) $ — VP Bond Fund 5,632 (5,632 ) — Capital loss carryovers and post-October loss deferrals as of December 31, 2007 were as follows: Net Capital Loss Capital Loss Post-October Carryover(1) Carryover Expiration Losses(2) VP Growth Fund $ — — $ — VP Bond Fund 44,936 2013 — 24,686 2014 14,573 2015 (1) Capital gain distributions will resume in the future to the extent gains are realized in excess of the available carryforwards. (2) Loss is recognized for tax purposes on January 1, 2008. On July 13, 2006, the Financial Accounting Standards Board (FASB) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (FIN 48). FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Adoption of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for fiscal years beginning after December 15, 2006 and is to be applied to all open tax years as of the effective date. FIN 48 requires the Funds to analyze all open tax years, as defined by the Statute of Limitations.Open tax years are those that are open for exam by taxing authorities.As of December 31, 2007, open tax years include the tax years ended December 31, 2004 through December 31, 2007.The Funds have no examination in progress. The Funds have reviewed all open tax years and concluded that the adoption of FIN 48 resulted in no effect to the Funds’ financial positions or results of operation.There are no tax liabilities resulting from unrecognized tax benefits relating to uncertain income tax positions taken or expected to be taken on the tax returns for the fiscal year-end December 31, 2007.The Funds are also not aware of any tax positions for which it is reasonably possible that the total amounts of unrecognized tax benefits will significantly change in the next twelve months. Note (F) Advisory and Other Related Party Transactions:Under its Advisory Agreements with the Funds, COUNTRY Fund Management, a department of COUNTRY Trust Bank (the “Advisor”), provides investment advisory services for the Funds. The Funds pay the Advisor at the following annual percentage rates of the average daily net assets of each Fund: VP Growth Fund 0.75% and VP Bond Fund 0.50%. These fees are accrued daily and paid to the Advisor monthly. COUNTRY Trust Bank serves as the Funds’ Custodian, without compensation after voluntary waivers. Custody fees waived for VP Growth Fund and VP Bond Fund for the year ended December 31, 2007 were: $3,698 and $5,288, respectively. The Advisor has agreed to reduce its fees and reimburse the VP Growth Fund to the extent total annualized expenses exceed 0.90% of average daily net assets and the VP Bond Fund to the extent total annualized expenses exceed 0.70% of average daily net assets.These agreements may be terminated at any time after October 31, 2008. Investment advisory fees for the year ended December 31, 2007, were as follows: Expenses Advisory Advisory Reimbursed Rate Fee by Advisor* VP Growth Fund 0.75% $105,759 $43,786 VP Bond Fund 0.50% $ 80,518 $50,481 * Excludes waiver of custody fees. At December 31, 2007, 89.3% of the shares outstanding of the VP Growth Fund and 89.9% of the shares outstanding of the VP Bond Fund were owned by COUNTRY Mutual Insurance Company. The legal counsel to the Funds also serves as in-house counsel to the Advisor and COUNTRY Trust Bank and as secretary to the Funds. Total legal expenses amounted to $4,119 and $4,843, for the VP Growth Fund and VP Bond Fund, respectively for the year ended December 31, 2007.Legal fees are included in professional fees in the Statements of Operations.Certain other officers of the Trust are also officers of the Advisor.Trustees affiliated with the Advisor receive no compensation from the Funds. Note (G) New Accounting Standards: In September 2006, the FASB issued Statement No. 157, “Fair Value Measurements” (FAS 157). This standard clarifies the definition of fair value for financial reporting, establishes a framework for measuring fair value and requires additional disclosures about the use of fair value measurements.FAS 157 is effective for financial statements issued for fiscal years beginning after November 15, 2007 and interim periods within those fiscal years.The Funds do not believe the adoption of FAS 157 will impact the amounts reported in the financial statements, however, additional disclosures may be required about the inputs used to develop 19 COUNTRY Mutual Funds — Notes to Financial StatementsDecember 31, 2007 (continued) the measurements of fair value and the effect of certain of the measurements reported in the statement of operations for a fiscal period. 20 COUNTRY Mutual Funds — Report of Independent Registered Public Accounting Firm To the Shareholders and Board of Trustees of COUNTRY Mutual Funds Trust: We have audited the accompanying statements of assets and liabilities, including the schedules of investments, of COUNTRY VP Growth Fund and COUNTRY VP Bond Fund (two series constituting COUNTRY Mutual Funds Trust) (the “Funds”), as of December 31, 2007, and the related statements of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for the each of the four years in the period then ended and for the period from November 17, 2003 (commencement of operations) to December 31, 2003. These financial statements and financial highlights are the responsibility of the Funds’ management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds’ internal control over financial reporting.Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds’ internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation.Our procedures included verification by examination of securities held by the custodian as of December 31, 2007, and confirmation of securities not held by the custodian by correspondence with others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of COUNTRY VP Growth Fund and COUNTRY VP Bond Fund of COUNTRY Mutual Funds Trust at December 31, 2007, the results of their operations for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the four years in the period then ended and for the period from November 17, 2003 (commencement of operations) to December 31, 2003, in conformity with U.S. generally accepted accounting principles. Chicago, Illinois February 22, 2008 21 COUNTRY Mutual Funds — Approval of Advisory Contract The Funds’ investment advisor is COUNTRY Fund Management, a department of COUNTRY Trust Bank.The Funds and the advisor have entered into investment advisory agreements with respect to each Fund which are renewable annually by the Board of Trustees or by votes of a majority of each Fund’s outstanding voting securities.Any such renewals must also be approved by the votes of a majority of each Fund’s trustees who are not parties to the agreements or interested persons of any such party, cast in person at a meeting called for the purpose of voting on such approvals.The agreements may be terminated without penalty at any time by the Board of Trustees of a Fund, by votes of the shareholders or by the advisor upon sixty days written notice.The agreements terminate automatically if assigned. In considering the Investment Advisory Agreement, the trustees considered several factors they believed, in their own business judgment, to be relevant in reviewing the Investment Advisory Agreements including but not limited to the investment advisor’s cost in providing the service, reasonableness of the investment advisory fees, performance of the funds, quality and extent of services provided, and the expense ratios of the Funds relative to other comparable funds. To assist the Board in its evaluation of the quality of the advisor’s services, the Board received a memorandum from the advisor with information factors relevant to the Board’s decision on whether to renew the Investment Advisory Agreement.The information below summarizes the Board’s consideration in connection with its approval of the Agreement.In deciding to approve the Agreement, the Board did not identify a single factor as controlling and this summary does not describe all of the matters considered.However, the Board concluded that each of the various factors referred to below collectively favored such approval. The Board received and considered various data and information regarding the nature, extent and quality of services provided to the Fund by the advisor under the Agreement.The advisor’s most recent registration form on the Securities and Exchange Commission’s Form ADV Part II was provided to the Board.Also reviewed and analyzed by the Board were the background, education and experience of the advisor’s key investment personnel as well as portfolio manager compensation issues.The Board further considered the sources of information used by the advisor as the basis for investment advice as well as the methods investment personnel used to evaluation such information.The Board also analyzed and reviewed the trading strategies of the Funds.The Board concluded that these factors supported renewal of the Agreements. In evaluating the costs of the services provided to the Funds by the advisor, the Board received statistical and other information regarding the Funds’ total expense ratio and its various components, including management fees and investment-related expenses.The information included a comparison of the Funds’ various expenses to Lipper Benchmark industry averages for each particular Fund’s peer group industry average.The Board also reviewed and analyzed a summary of determination criteria for compensation of Portfolio Managers.Based on these factors, the Board concluded that the fees under the Agreement were reasonable and fair in light of the nature and quality of the services provided by the advisor. The Board further reviewed and analyzed the advisor’s current compliance program and reviewed summaries of the advisor’s policies on such compliance issues as revenue sharing, broker commission allocations, soft dollars, directed brokerage, business continuity, portfolio holdings disclosure policies, and proxy voting policy.The advisor’s procedures for market timing and late trading were also reviewed.The Board concluded that the factors reviewed and analyzed favored approval of the Investment Advisory Agreement. 22 COUNTRY Mutual Funds — Additional Tax Information(unaudited) The Country VP Growth Fund designates 98.39% for the fiscal year ended December 31, 2007 of dividends declared from net investment income as qualified dividend income under the Jobs Growth and Tax Relief Reconciliation Act of 2003. The Country VP Growth Fund designates 97.34% of dividends declared during the fiscal year ended December 31, 2007 as dividends qualifying for the dividends received deduction available to corporate shareholders. Additional Information Applicable to Foreign Shareholders Only: The Country VP Growth Fund and Country VP Bond Fund designate 15.9% and 100%, respectively, of their ordinary income distributions for the year ended December 31, 2007 as interest-related dividends under Internal Revenue Code Section 871 (K)(1)(C). The Country VP Growth Fund and Country VP Bond Fund designate 23.58% and 0.0%, respectively, of their ordinary income distributions for the year ended December 31, 2007 as short-term capital gain distributions under Internal Revenue Code Section 871 (K)(2)(C). 23 COUNTRY Mutual Funds — Trustees and Officers Information COUNTRY Mutual Funds Trust(1) Trustees and Officers Name/ Principal Occupation During Past Five Years Address(2)/Birthday Age Position Held and Other Directorships Held by Trustee William G. Beeler 68 Trustee since Chairman, Environment Committee to Study McLean County into the 21st (2/26/39) October 2005 Century; Past Chairman, McLean County Cooperative Extension Council; Past Member, McLean County Zoning Board of Appeals; McLean County Regional Planning Commission; Past Chairman, McLean County Livestock Association. Farmer. Charlot R. Cole 66 Trustee since 1996 Property Developer, 1979 to date; Member Macoupin-Greene County Cooperation (6/12/41) Extension Council (formerly Macoupin County Cooperative Extension Council), 1992 to date and President, 1995 to date; Secretary/Treasurer, Cole Farms, Inc., 1993 to date.Farmer. Nancy J. Erickson 50 Trustee since 1995 President of McHatton Farm Management, Inc., 1981 to date.Farmer. (8/24/57) Robert D. Grace 60 Trustee since 2001 Director, Illini FS, Inc., 1990 to date; Secretary, Illini FS, Inc., 1997 to date. (3/20/47) Farmer. Robert W. Weldon 73 Trustee since 2003 Retired. Board Member, Town of Normal Police Pension Board, 2001 to date. (1/30/34) William H. Olthoff 64 Trustee since July 2007 Director: Illinois Agricultural Association and Affiliated Companies, 2000 to date; (7/11/43) Director: COUNTRY Trust Bank, 2003 to date; Farmer. Carson H. Varner, Jr. 62 Trustee since March 2007 Professor of Business Law, College of Business, Illinois State University, 1984 to (5/18/45) date; Farm Manager, Varner Farms, Edgar County, Illinois, 1980 to date. Kurt Bock 54 Treasurer since Treasurer: Illinois Agricultural Association and Affiliated Companies (3), July 1, (4/14/53) July 2005 2005 to date; Assistant Treasurer, Illinois Agricultural Association, June 1 to June 30, 2005; Chief Executive Officer, IAA Credit Union 2003 to 2005; Commander, United States Air Force, 2000 to 2003. Peter J. Borowski 57 Controller since Vice President and Controller, COUNTRY Trust Bank 2005 to date and (5/10/50) July 2005 COUNTRY Insurance and Financial Services 2003 to date. Barbara L. Mosson 55 Chief Compliance Compliance Officer, COUNTRY Trust Bank, 2000 to date; Compliance Officer, (4/30/52) Officer, Anti-Money Busey Bank, 1996 to 2000 including predecessor company. Laundering Compliance Officer since 2004 Bruce D. Finks 54 Vice President since 1996 Vice President – Investments:COUNTRY Trust Bank, 1995 to date (4). (1/31/53) Scott Hancock 50 Vice President Vice President Trust Services and Trust Officer: COUNTRY Trust Bank (4), (7/4/57) beginning January 2008 Beginning January 2008; Director of the Retirement and Investment Services Department: COUNTRY Trust Bank (4), 2000 to 2007. John D. Blackburn 59 Vice President since 2001 Chief Executive Officer:COUNTRY Insurance & Financial Services (5), 2001 to (4/2/48) date. Robert W. Rush, Jr. 62 Vice President since 1999 Senior Vice President & Trust Officer: COUNTRY Trust Bank, 1999 to date. (9/3/45) Richard L. Guebert, Jr. 56 Vice President Director and Vice President: Illinois Agricultural Association and Affiliated (8/9/51) since 2004 Companies(3), 2003 to date; Vice President: COUNTRY Trust Bank, 2003 to date; President-Randolph County Farm Bureau, 1997 to 2003.Farmer. Philip T. Nelson* 50 Trustee and President Director and President: Illinois Agricultural Association and Affiliated Companies, (6/12/57) since December 10, 2003 2003 to date; Director and President and Chairman of the Board: COUNTRY Trust Bank, 2003 to date; Director: American Farm Bureau Federation and certain of its Affiliated Companies, 2004 to date; President: Country Capital Management Company, 2003 to date; Farmer. James M. Jacobs 41 General Counsel and General Counsel and Secretary: Illinois Agricultural Association and Affiliated (6/19/66) Secretary beginning Companies, February 2008 to date; Various Attorney Positions: Illinois February 2008 Agricultural Association and Affiliated Companies, April 2005 to February 2008; General Counsel and Secretary: COUNTRY Trust Bank, February 2008 to date; Director: Murphy, Rogers, Slass and Gambel, 1999 to 2005. (1) All trustees represent all four portfolios of the COUNTRY Mutual Funds complex.COUNTRY Mutual Funds Trust currently is comprised of the following four portfolios:COUNTRY Growth Fund, COUNTRY Bond Fund, COUNTRY VP Growth Fund, and COUNTRY VP Bond Fund. (2) The mailing address for all officers and trustees of the funds is c/o COUNTRY Trust Bank, 1705 N. Towanda Avenue, Bloomington, Illinois 61702. 24 COUNTRY Mutual Funds — Trustees and Officers Information (continued) (3) Affiliated Companies of the Illinois Agricultural Association include, without limitation, members of the COUNTRY Insurance & Financial Services Group, Illinois Agricultural Holding Co., AgriVisor Services, Inc., Illinois Agricultural Service Company and IAA Foundation. (4) COUNTRY Trust Bank was formed on May 1, 2000 and is the successor to IAA Trust Company, an Illinois corporation with trust powers which was reorganized into a federal thrift. (5) COUNTRY Insurance & Financial Services is a group of insurance and financial services companies which includes: COUNTRY Mutual Insurance Company, COUNTRY Preferred Insurance Company, COUNTRY Casualty Insurance Company, COUNTRY Life Insurance Company, COUNTRY Investors Life Assurance Company, COUNTRY Capital Management Company, COUNTRY Trust Bank and CC Services, Inc. and other Affiliated Companies. * Interested Trustees 25 Availability of Proxy Voting Information Information regarding how the Funds vote proxies relating to portfolio securities is available without charge upon request by calling toll-free at 1-800-245-2100 and the SEC’s website at www.sec.gov. Information regarding how the Funds voted proxies relating to portfolio securities during the period ended June 30, 2007 is available on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedule The Funds file their complete schedules of portfolio holdings on Form N-Q with the SEC.The Funds will file Form N-Q for the first and third quarters of each fiscal year.The Funds’ Form N-Q are available on the SEC’s website at www.sec.gov and may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC.Information on the operation of the Public Reference Room may be obtained by calling 1-800-SEC-0330. 26 (This Page Intentionally Left Blank.) Statement of Additional Information (SAI): The SAI contains more detailed information on all aspects of the Funds.It has been filed with the Securities and Exchange Commission and is incorporated by reference. To request a free copy of the current SAI please write or call COUNTRY Funds U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 (800) 245-2100 or contact COUNTRY Fund Management, a department of COUNTRY Trust Bank (309) 821-4600 Information about the Funds (including the SAI) can be reviewed and copied at the Commission’s Public Reference Room in Washington D.C. Information on the operation of the Public Reference Room may be obtained by calling the Commission at 1-202-551-8090.Reports and other information about the Funds are available on the EDGAR Database on the Commission’s Internet site at http://www.sec.gov.You may request documents from the SEC, upon payment of a duplicating fee, by electronic request at the following E-mail address: publicinfo@sec.gov, or by writing the Commission’s Public Reference Section, Washington, D.C. 20549-0102.To aid you in obtaining this information, the Funds’ 1940 Act registration number is 811-10475. Investment management, retirement, trust and planning services COUNTRY Trust Bank 1705 N. Towanda Ave., PO Box 2020 Bloomington, IL 61702-2020 www.countryinvestment.com SEC file # 811-10475 COUNTRY Mutual Funds Trust COUNTRY VP Growth Fund COUNTRY VP Bond Fund Board of Trustees Robert W. Weldon Philip T. Nelson William G. Beeler Charlot R. Cole William H. Olthoff Nancy J. Erickson Roger D. Grace Carson H. Varner Jr. Officers Philip T. Nelson, President Richard L. Guebert, Jr., Vice President Bruce D. Finks, Vice President Robert W. Rush Jr., Vice President John D. Blackburn, Vice President Scott Hancock, Vice President Derek C. Vogler, Vice President James M. Jacobs, Secretary and General Counsel Kurt F. Bock, Treasurer Peter J. Borowski, Controller Barbara L. Mosson, Chief Compliance Officer and Anti-Money Laundering Compliance Officer Investment Advisor COUNTRY Fund Management, a Department of COUNTRY Trust Bank Bloomington, Illinois Distributor COUNTRY Capital Management Company Bloomington, Illinois Transfer Agent U.S. Bancorp Fund Services, LLC Milwaukee, Wisconsin Custodian COUNTRY Trust Bank 1705 N. Towanda Ave. Bloomington, Illinois61702-2020 www.countryinvestment.com Independent Registered Public Accounting Firm Ernst & Young LLP Chicago, Illinois General Counsel James M. Jacobs, Esq. Office of the General Counsel Bloomington, Illinois This Report has been prepared for the general information of shareholders of the Funds and is not authorized for distribution to prospective investors unless preceded or accompanied by an effective Prospectus which contains details concerning the sales charge and other pertinent information. F30-113-06 (02/08) Item 2. Code of Ethics. The registrant has adopted a code of ethics that applies to the registrant’s principal executive officer and principal financial officer.The registrant has not made any amendments to its code of ethics during the period covered by this report.The amendment consisted of clerical and administrative changes to the code of ethics.The registrant has not granted any waivers from any provisions of the code of ethics during the period covered by this report.A copy of the registrant’s Code of Ethics is filed herewith. Item 3. Audit Committee Financial Expert. The registrant’s board of trustees has determined that there is at least one audit committee financial expert serving on its audit committee.Robert W. Weldon is the “audit committee financial expert” and is considered to be “independent” as each term is defined in Item3 of FormN-CSR. Item 4. Principal Accountant Fees and Services. The registrant has engaged its principal accountant to perform audit services, audit related services and tax services during the past two fiscal years.“Audit services” refer to performing an audit of the registrant's annual financial statements or services that are normally provided by the accountant in connection with statutory and regulatory filings or engagements.“Audit-related services” refer to the assurance and related services by the principal accountant that are reasonably related to the performance of the audit.“Tax services” refer to professional services rendered by the principal accountant for tax compliance, tax advice, and tax planning.The following table details the aggregate fees billed or expected to be billed for each of the last two fiscal years for audit services, audit-related services, tax services and other services by the principal accountant. FYE12/31/2007 FYE12/31/2006 Audit Fees $78,000 $75,300 Audit-Related Fees $14,000 $10,000 Tax Fees $18,400 $16,800 All Other Fees The audit committee has adopted pre-approval policies and procedures that require the audit committee to pre-approve all audit and non-audit services of the registrant, including services provided to any entity affiliated with the registrant.All of the principal accountant’s hours spent on auditing the registrant’s financial statements were attributed to work performed by full-time permanent employees of the principal accountant. The registrant’s investment adviser is COUNTRY Fund Management, a department of COUNTRY Trust Bank.The following table indicates the non-audit fees billedor expected to be billed by the registrant’s accountant for services to the registrant and COUNTRY Trust Bank for the last two years.The registrant’s accountant has not provided non-audit services directly to COUNTRY Fund Management during this period.The audit committee of the board of trustees has considered whether the provision of non-audit services that were rendered to COUNTRY Trust Bank is compatible with maintaining the principal accountant's independence and has concluded that the provision of such non-audit services by the accountant has not compromised the accountant’s independence. Non-Audit Related Fees FYE12/31/2007 FYE12/31/2006 Registrant - - COUNTRY Trust Bank $31,700 $31,700 Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedule of Investments. Schedule of Investments is included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s board of directors/trustees. Item 11. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no significant changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit.Filed herewith. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)COUNTRY Mutual Funds Trust By (Signature and Title)* /s/ Philip T. Nelson Philip T. Nelson, President Date 2/27/2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Philip T. Nelson Philip T. Nelson, President Date 2/27/2008 By (Signature and Title)* /s/ Kurt F. Bock Kurt F. Bock, Treasurer Date 2/27/2008 * Print the name and title of each signing officer under his or her signature.
